Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 28, 2016

                                      No. 04-16-00099-CR

                                  Robert Anthony WARDEN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0299-CR-C
                         The Honorable William Old, Judge Presiding

                                         ORDER

      After this court granted two prior extensions, the reporter’s record was due June 24, 2016.
On June 27, 2016, the court reporter filed a third notification of late record, asking for an
additional thirty days in which to file the record in this court. After reviewing the notification,
we GRANT the reporter’s request for additional time and ORDER the court reporter to file the
reporter’s record in this court on or before July 25, 2016.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court